NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



FREDERICK CRITTON, JR.,            )
DOC #249426,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-2924
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.




PER CURIAM.


             Affirmed.




LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.